MEMO. ENDORSED

 

Document 303 Filed 07/02/20 Page 1of1
ESE TTT OUBOO RR Bacunent S61 Hed O7/01/20 ‘Boke 1 od

Dorea Silverman

Attorney at Law oo, ;
80 Broad Street, Suite 1900 Sentencing is adjourned from July

New York, NY 10004 15, 2020 until Aug. 7, 2020 at 11:00
am. Sentencing submissions are _
adjourned accordingly. Clerk of the
Court is requested to terminate the
motion (doc. 301).

July 1, 2020
Dated: July 1, 2020
eI

By ECE SOORDERED. ~~
The Honorable Nelson S. Roman Lo Aeon a
United States District Judge C fee
Southern District of New York Nelson S. Roman. US D1.
300 Quarropas Street

White Plains, NY 10601

 

 

 

Re: — United States v. Christian Blades, 17 Cr. 506 (NSR) -08
Consent letter motion to adjourn sentencing

Dear Judge Roman:

Winston Lee and I represent Christian Blades in the above-referenced matter. | [ write
with the consent of the government to respectfully request an adjournment of Mr. Blades’
sentencing, currently scheduled for July 15, 2020, to August 7, 2020 at.2:3 pm, a pm, a date and
time I understand to be convenient for the Court. I further request that the filing deadlines
be adjusted accordingly. The requested adjournment is needed to ensure that Mr. Blades,
who is currently housed at MCC New York, has an adequate opportunity to review
documents related to his sentencing.

Respectfully submitted,

/s/ Dorea Silverman

 

Dorea Silverman

Co: AUSA Maurene Comey

Tel. 917.863.9905 | dorea@doreasilvermanlaw.com _
